Citation Nr: 1221010	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2010, the Veteran requested a non-service-connected pension.  Review of the Virtual VA file shows that the RO denied the claim in June 2010, informing the Veteran that he did not have qualifying wartime service.  He was again notifed in October 2010.  A notice of disagreement is not of record.  Therefore, the Board does not have jurisdiction of the pension claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2001, the RO denied the Veteran's claim for service connection for a left ankle condition.  He was notified that month and did not appeal.  

2.  The evidence of record at the time of the July 2001 decision included the service treatment records and an April 2001 statement from the Veteran in which he recounted treatment for his left leg and ankle during service.  

3.  Since the July 2001 RO decision, VA has received the Veteran's statement to the effect that while serving in Germany, he had a cast on his leg and ankle.  He reported medical treatment in service and afterward.  This information is cumulative and redundant of information of record at the time of the July 2001 RO decision.  



4.  In July 2001, the RO denied the Veteran's claim for service connection for a hearing loss.  He was notified that month and did not appeal.  

5.  The evidence of record at the time of the July 2001 decision included the service treatment records and an April 2001 statement from the Veteran in which he stated that he fired a rocket launcher 30 to 40 times and blood poured out of his ear.  

6.  Since the July 2001 RO decision, VA has received the Veteran's statement to the effect that training with a rocket launcher injured his left ear to the point where the ear was ringing and bleeding.  He reported medical treatment in service and afterward.  This information is cumulative and redundant of information of record at the time of the July 2001 RO decision.  

7.  In July 2001, the RO denied the Veteran's claim for service connection for tinnitus.  He was notified that month and did not appeal.  

8.  The evidence of record at the time of the July 2001 decision included the service treatment records and an April 2001 statement from the Veteran in which he stated that he fired a rocket launcher 30 to 40 times and blood poured out of his ear.  

9.  Since the July 2001 RO decision, VA has received the Veteran's statement to the effect that he shot a rocket launcher for training.  He stated that he injured his left ear to the point where the ear was ringing and bleeding.  He reported medical treatment in service and afterward.  This information is cumulative and redundant of information of record at the time of the July 2001 RO decision.  

10.  Since the July 2001 RO decision denying service-connection for a left ankle condition, hearing loss, and tinnitus, the Veteran has submitted evidence of other medical conditions.  This is not material evidence.  



CONCLUSIONS OF LAW

1.  The July 2001 RO decision denying service connection for a left ankle condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the RO's July 2001 decision is not new and material and the Veteran's claim of entitlement to service connection for a left ankle condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The July 2001 RO decision denying service connection for a hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  Evidence received since the RO's July 2001 decision is not new and material and the Veteran's claim of entitlement to service connection for a bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The July 2001 RO decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

6.  Evidence received since the RO's July 2001 decision is not new and material and the Veteran's claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in October 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  The notice was provided before the claim was adjudicated in January 2009.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

In January 2010, the Veteran requested that a hearing not be scheduled.  

Service-Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis and organic diseases of the nervous system, such as sensorineural hearing loss or tinnitus, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Reopening

Review of the claims folder discloses a previous decision by the RO.  In July 2001, the RO denied the Veteran's claims for service connection for a left ankle condition, hearing loss, and tinnitus.  He was notified that month and did not appeal.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Discussion

In March 2001, the Veteran claimed service-connection for his left ankle, hearing loss and tinnitus.  He reported treatment in Germany at an Army hospital.   

The evidence of record at the time of the July 2001 decision included the service treatment records.  These documented left ankle symptoms in early August 1962.  The impression was a sprain.  It was initially treated with an elastic bandage.  Four days later, the ankle was reported to be much improved and it was taped.  Three days later, the ankle was casted.  In late September 1962, the Veteran, age 25, reported that he had had his left ankle broken on at least 4 occasions since age 19.  He also report at least 6 severe sprains.  The most recent sprain was a month earlier.  The Veteran reported that he had pain in the ankle when he walked.  Examination disclosed prominence of the left medial malleolus with some deformity.  There was tenderness on palpation across the sup-dorsal aspect of the left foot and anterior ankle area.  A full range of motion was possible with pain in the area.  No instability was found.  X-rays showed an old healed fracture of the left tibial malleolus and some lateral deviation of the distal fragment seemingly impinging upon the mortise space.  In October 1962, the Veteran had a full range of motion and tenderness in the medial aspect.  X-rays were reported to be negative.  It was still tender on a visit to the orthopedic clinic in November 1962.  Physical profile records contain a diagnosis of re-injury of old fracture of the left ankle, in October 1962, and traumatic arthritis, left ankle, in November 1962.  An orthopedic clinic note of January 1963 shows the Veteran had a full range of motion and no effusion.  X-rays were reported to show normal bony structure.  It was concluded that no orthopedic treatment was required.  On the October 1963 separation examination, the Veteran's lower extremities were reported to be normal.  

When the Veteran was examined for service, in July 1961, His ears and drums were normal.  Hearing in each ear was 15/15 for whispered voice.  The United States Court of Appeals for Veterans Claims (Court) has established that 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  The service treatment records do not show any ear or hearing complaints, findings, or diagnoses.  The service treatment records do not show any complaints, findings, or diagnoses pertaining to ringing in the ears or tinnitus.  On examination for separation from service, in October 1963, the Veteran's ears and drums were normal.  For audiometric testing by a service department on October 31, 1967 or earlier it will be assumed that the report is in ASA (American Standards Association) units.  These reports must be converted to the currently used ISO (ANSI) (International Standards Organization) units.  VA Manual M21-1, Change 78, April 30, 1970.  Converted to ISO units for comparison purposes, the report of the audiometric examination on the October 1963 separation examination shows pure tone thresholds, in decibels, were as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
15
15
10
10
40
50
LEFT
15
15
10
10
20
10

In an April 2001 statement, the Veteran recounted treatment for his left leg and ankle during service.  He wrote that the pain had gotten worse in his left leg and ankle.  He also stated that he fired a rocket launcher 30 to 40 times, he could hardly hear in one ear and blood poured out of his ear.  

There was no other evidence of record in July 2001, when the RO denied the Veteran's claims and notified him.  

The current claim was received in September 2008.  He again claimed service-connection for a bilateral hearing loss, bilateral tinnitus, and a left ankle condition.  He reported treatment at specific locations in Germany.  This information is essentially the same as the Veteran's previous claim and is not new evidence.  

In a statement received in February 2009, the Veteran reported that he served for 18 months in Germany and for 14 plus months had a cast on his ankle and leg.  The basic information here, that he had left ankle symptoms in service, is in his service treatment records and was considered by the RO in its 2001 decision.  In 2001, the RO found that the Veteran's ankle was not permanently aggravated and that there were no permanent residuals of the injury in service.  To be new and material, there would have to be new evidence on those points.  

The February 2009 statement also reported that the Veteran had a blocked artery to the back of his brain.  That is not relevant to the ankle, hearing loss, or tinnitus claims.  

In regard to his ear, the Veteran reported shooting a rocket launcher for training.  He stated that it injured his left ear to the point where the ear was ringing and bleeding.  He stated that he went to a hospital in Germany.  This statement is essentially the same as the Veteran's previous statement of April 2001.  It is cumulative and redundant and is not new evidence.  

The February 2009 statement also contains a list of service department hospitals where the Veteran received treatment in Germany.  This is essentially the same as the previous list and is not new.  

The February 2009 statement also listed approximately 10 doctors or hospitals in the Indianapolis area that had treated the Veteran for his ankle and ear.  This evidence is new, but it is not material.  

Evidence must be new and material to reopen a claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  In this case, the claim was denied in 2001 because the evidence did not show that injuries in service continued after service.  The mere listing of doctors and hospitals is not evidence of a continuity of symptoms after service.  Thus, it is not material evidence.  

The Veteran did submit the summary of a February 2010 private hospitalization for chronic obstructive pulmonary disease and shortness of breath.  This is not material to his claims for his left ankle, hearing loss, or tinnitus.  The Veteran also submitted another list of hospitals and doctors that had treated him in service and more recently.  As noted above, a mere listing of doctors and hospitals is not evidence of a continuity of symptoms after service.  Thus, it is not material evidence.  

The Board has carefully reviewed the information received since the 2001 denial of the Veteran's claims.  It is cumulative and redundant of the information that was previously of record.  VA has not received anything since 2001 that would meet the definition of new and material evidence.  Thus, VA is prohibited by law from reopening the claims.  


ORDER

In as much as new and material evidence has not  been received, the petition to reopen a claim of entitlement to service connection for a left ankle disability is denied.  

In as much as new and material evidence has not  been received, the petition to reopen a claim of entitlement to service connection for a bilateral hearing loss is denied.  

In as much as new and material evidence has not  been received, the petition to reopen a claim of entitlement to service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


